The defendant contends that the plaintiff failed to assemble a complete record, including all of the pertinent transcripts relating to the issues presented on this appeal (see CPLR 5526; Schwartz v Schwartz, 73 AD3d 1156, 1156-1157 [2010]). However, there are sufficient transcripts of the trial proceedings in the record for this Court to reach an informed decision on the merits and provide meaningful appellate review of the judgment insofar as appealed from (cf Schwartz v Schwartz, 73 AD3d at 1157; Wen Zong Yu v Hua Fan, 65 AD3d 1335 [2009]).
Since the plaintiff never requested the assignment of counsel, his contention that the Supreme Court should have appointed counsel on his behalf is unpreserved for appellate review.
The plaintiff failed to comply with the requirement that he file a statement of net worth (see Domestic Relations Law § 236 [B] [4] [a]; Levesque v Levesque, 73 AD3d 990 [2010]). As the plaintiff failed to provide the Supreme Court with sufficient evidence to determine his gross income, the Supreme Court properly awarded child support and related obligations based on the needs of the child (see Domestic Relations Law § 236 [B] [8] [a]; § 240 [1-b] [k]; Kay v Kay, 37 NY2d 632, 636 [1975]; Evans v Evans, 57 AD3d 718 [2008]; Amsellem v Amsellem, 15 AD3d 510, 510-511 [2005]; Mayer v Mayer, 291 AD2d 384, 385 [2002]). Furthermore, the plaintiff failed to satisfy his burden of establishing that he diligently sought to obtain new employ*1172ment commensurate with his skills, qualifications, and experience (see Paul v Paul, 67 AD3d 757, 758 [2009]).
Accordingly, the plaintiffs contentions with respect to child support and related payments are without merit. Angiolillo, J.E, Florio, Leventhal and Miller, JJ., concur.